Case 1:18-cv-23738-DPG Document 55 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 1:18-cv-23738-GAYLES/OTAZO-REYES


  OSVALDO GONZALEZ,

         Plaintiff,

  v.

  SCOTTSDALE INSURANCE COMPANY,

        Defendant.
  _______________________________________/


                                              ORDER

         THIS CAUSE comes before the Court on Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”), [ECF No. 54], regarding Plaintiff Osvaldo

  Gonzalez’s Motion for Entitlement to Attorney’s Fees and Costs (the “Motion”), [ECF No. 42]. The

  case was referred to Judge Otazo-Reyes for a report and recommendation on whether Plaintiff is

  entitled to attorney’s fees, and if so, what amount is warranted. [ECF No. 45]. On January 6, 2021,

  Judge Otazo-Reyes issued her Report recommending that the Court grant the Motion. Neither party

  filed a timely objection to the Report.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint
Case 1:18-cv-23738-DPG Document 55 Entered on FLSD Docket 03/05/2021 Page 2 of 2




  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

         This Court finds no clear error with Judge Otazo-Reyes’s well-reasoned analysis and

  agrees that the Motion should be granted.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.     Magistrate Judge Alicia M. Otazo-Reyes’s Report and Recommendation, [ECF No.

                54], is AFFIRMED AND ADOPTED and incorporated into this Order by

                reference;

         2.     Plaintiff’s Motion for Entitlement to Attorney’s Fees and Costs, [ECF No. 42], is

                GRANTED.

         3.     The court will set a Zoom hearing to determine the reasonable amount of attorney’s

                fees and costs.

         DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of March, 2021.




                                              ________________________________
                                              DARRIN P. GAYLES
                                              UNITED STATES DISTRICT JUDGE




                                                2
